Appeal from a judgment of the Supreme Court (McCarthy, J.), entered October 20, 2005 in Ulster County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
*1006The visitation privileges of petitioner’s mother and sister were revoked as a result of their involvement in supplying petitioner, a prison inmate, with a cell phone. Petitioner commenced this CPLR article 78 proceeding challenging the revocation. Supreme Court dismissed the proceeding for lack of standing and this appeal ensued.
We affirm. Petitioner does not have standing based upon his mother’s and sister’s loss of visitation privileges with him because it is their ability to visit, rather than his ability to receive visitors, that is restricted (see Matter of Grigger v Goord, 27 AD3d 803, 804 [2006], lv denied 7 NY3d 702 [2006]; Matter of Eulo v Walker, 277 AD2d 547 [2000]; Matter of Gomez v Hollis, 277 AD2d 551, 552 [2000]).
Crew III, J.P, Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.